PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/116,585
Filing Date: 4 Aug 2016
Appellant(s): LaPlante et al.



__________________
John R. Thompson and Nathan S. Searcy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Firstly, Appellant argues that US Patent 6,050,334 (i.e. McGarian et al.) does not teach of suggest the “piston” of the “second seal assembly”, as recited in claim 1. Appellant dismissed Examiner’s notion of element 26 being introduced as a piston as Appellant states that element 26 moves under mechanical forces, rather than moving against or by fluid pressure, due to the structure being hollow, as well as the incorporation of the shear ring 27 holding element 26 initially in place. Examiner respectfully disagrees with Appellant’s assertions. Examiner notes that the claimed keyword “piston” does not have to be limited structurally prima facie in light of the open-ended limitation of claim 1, nor is it limited structurally in light of the specifications of in the instant application. At least https://www.dictionary.com/browse/piston defines “piston” as “a disk or cylindrical part tightly fitting and moving within a cylinder, either to compress or move a fluid collected in the cylinder, as air or water, or to transform energy imparted by a fluid entering or expanding inside the cylinder, as compressed air, explosive gases, or steam, into a rectilinear motion usually transformed into rotary motion by means of a connecting rod”. With that being said, Examiner notes that after 

Secondly, Appellant argues that McGarian does not teach the limitation of claim 1 reciting “…in which the piston is in sealing contact with the main body and blocks the internal bore so that fluid is prevented from flowing along the internal bore past the piston”. Appellant states by reviewing figure 4 of McGarian, that “…it is apparent that because of the sleeved nature of the flow diverter 26, no matter which position the flow diverter 26 is translated to, fluid can flow through the chambers 19 and 20 and out through the hose 21”. Examiner respectfully notes that the apparatus of figure 4 is depicted in its initial state prior to actuating the apparatus within the wellbore to release the fluid from chamber 19 into the packer downhole thereof. With that being said, the fluid is in a closed environment where the fluid is considered to be static (i.e. no fluid flowing). Furthermore, Examiner notes that the functional language of preventing the fluid to flow “past” the piston is broad in nature as well, as the limitation can read on not only flowing longitudinally past the piston 26, but radially as well. Figure 4 of McGarian establishes for the ports 29 and 30 to prevent fluid from flowing radially past the piston 26.

Furthermore, Appellant argues that McGarian does not teach that the piston “is translatable within the internal bore ... to an open position in which the piston is out of 

    PNG
    media_image2.png
    1011
    655
    media_image2.png
    Greyscale

	Figure 5 of McGarian, as shown above, establishes for the piston 26 to be out of sealing contact with the main body (i.e. element 4, 5) to allow for fluid to flow to the 

Additionally, Appellant argues that McGarain does not teach or suggest the use of a “piston ... translatable within the internal bore ... to an open position ... so that fluid can flow along the internal bore around an external surface of the piston and so out of the apparatus through [a] flow port.” Examiner notes that the claim language is broad in nature and the claim language in light of the specification does not specify whether the fluid flows directly or indirectly around the external surface of the piston 26. In the open position (figure 5 of McGarian), the fluid flows through the internal bore (i.e. at least 19, 20) and out the apparatus in the wellbore annulus (i.e. area between the subterranean formation and apparatus), which would establish for the fluid to flow radially around the external surface of the piston 26, without making direct contact thereof. Also, during the transitioning from figure 4 to figure 5 of McGarian, when the ports 29, 30 are partially open, fluid can flow radially outwardly therethrough making direct contact with the external surface of the piston 26 temporarily. 

Lastly, Appellant argues that McGarian lacks any teaching or motivation to relocate the “communication port” to a “position … uphole of the second seal assembly”, as recited in claim 1. Appellant states that “a person of ordinary skill in the art would understand that fluid so trapped at that location would at the very least impede the movement of the flow diverter 26 from the position of FIG. 4 to the position of FIG. 5.” Examiner respectfully notes that the claim 1 merely recites for the positioning the 

    PNG
    media_image3.png
    975
    633
    media_image3.png
    Greyscale

	With that being said, Examiner respectfully notes that the claim language is broad in nature and that criticality should be incorporated within the 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
Conferees:

/SAMANTHA K ABRAHAM/TC 3600 QAS Detailee/Primary Examiner, Art Unit 3645             

                                                                                                                                                                  /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.